DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 5, 2022; April 18, 2022; and October 28, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on February 25, 2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,272,345. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claims 1 and 5 of U.S. Patent No. 11,272,345 recites a method for relaying Public Warning System (PWS) messages (col. 23, lines 29-30), the method comprising: 
receiving, at a relay user equipment (UE), a PWS message from a base station, wherein the relay UE receives the PWS message from the base station over a first communication technology (col. 23, lines 31-34); 
generating, by the relay UE, a first output message comprising all or part of the PWS message (col. 23, lines 50-51), the first output message including at least a first parameter (col. 23, line 55), a second parameter (col. 23, lines 54-55) and a message identifier (col. 23, line 54), wherein the first parameter is used to indicate that the PWS message corresponds to a certain type of warning message (col. 23, lines 59-61), wherein the second parameter is used to distinguish between different PWS messages (col. 23, lines 57-58); and 
transmitting, by the relay UE, the first output message to a remote UE, wherein the relay UE transmits the first output message to the remote UE over a second communication technology, the second communication technology being different from the first communication technology (col. 24, lines 5-10), 
wherein the message identifier indicates a source of the PWS message (col., 23, lines 56-57), 
wherein the relay UE formats the first output message prior to transmitting the first output message to the remote UE, wherein the first output message is formatted based on the message identifier within the first output message (col. 24, lines 28-34).

Claims 2-7 of the current application correspond to claims 2-4, and 6-7 of the U.S. Patent No. 11,272,345. 

Claims 8-21 recite different statutory classes and also include similar features to those of recited within claims 1-7.  Therefore, the Examiner also rejects these claims at least for the same reasons discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz et al. (hereinafter “Miskiewicz”, US2015/0215757) in view of Ryu et al. (hereinafter “Ryu”, US 10,440,524) as cited in IDS dated April 18, 2022.
Regarding claims 1, 8, and 15, Miskiewicz discloses a method, a relay user equipment (UE), and a non-transitory computer readable medium containing instructions executable by a processor of a relay user equipment (UE) for relaying Public Warning System (PWS) messages, comprising: 
receiving, at a relay user equipment (UE) (i.e., a user equipment (UE), a PWS message (i.e., a PWS as described in paragraph 0052) from a base station (i.e., an eNB 124), wherein the relay UE receives the PWS message from the base station over a first communication technology (i.e., the UE receives the PWS via the eNB 124 using LTE as described in paragraph 0052); 
generating, by the relay UE, a first output message comprising all or part of the PWS message (i.e., the UE forwards the received PWS message to another UE using D2D as described in paragraphs 0005, 0028, 0052, 0055-0058, and 0068), and
transmitting, by the relay UE, the first output message to a remote UE, wherein the relay UE transmits the first output message to the remote UE over a second communication technology, the second communication technology being different from the first communication technology (i.e., the UE forwards the received PWS message to another UE using D2D as in paragraphs 0005, 0028, 0052, 0055-0058, and 0068.  Note: D2D is a different communication technology from LTE), and
wherein the relay UE formats the first output message prior to transmitting the first output message to the remote UE, wherein the first output message is formatted based on the message identifier within the first output message (i.e., carry information toward the UE that enables a certain set of Public Safety functionality based on the protocol and/or address to all UEs located in the region as described in paragraphs 0056-0060).
In addition, Miskiewicz also discloses a relay UE (i.e., the UE) includes a memory containing instructions (i.e., a memory/storage 516, and instructions stored in the memory as shown in Fig. 5, and as described in paragraph 0070), and a processor coupled to the memory (i.e., a processor as described in paragraph 0070).
Miskiewicz, however, does not expressly disclose:
the first output message including at least a first parameter, a second parameter and a message identifier, wherein the first parameter is used to indicate that the PWS message corresponds to a certain type of warning message, wherein the second parameter is used to distinguish between different PWS messages; and 
wherein the message identifier indicates a source of the PWS message. 
In a similar endeavor, Ryu discloses a method for transmitting and receiving a group message in wireless communication system, and device.  Ryu also discloses:
the first output message including at least a first parameter (i.e., a “type” indicated by the Message Identifier as described in col. 31, lines 9-14), a second parameter (i.e., a “Serial Number” as shown in Table 8, and as described in col. 31, lines 12-14) and a message identifier (i.e., a “Message Identifier” as shown in Table 8, and as described in col. 31, lines 9-11), wherein the first parameter is used to indicate that the PWS message corresponds to a certain type of warning message (i.e., a type indicated by the Message Identifier as described in col. 31, lines 9-14), wherein the second parameter is used to distinguish between different PWS messages (i.e., “Serial Number” distinguishes a specific warning message as described in col. 31, lines 12-14); and
wherein the message identifier indicates a source of the PWS message (i.e., the “Message Identifier” indicates the source of the message as described in col. 31, lines 9-11).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the communication devices to easily decode the received message, and in compliance with the 3GPP standard.

Regarding claims 2, 9, and 16, Miskiewicz, and Ryu disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the first communication technology comprises a radio access technology (RAT) (i.e., LTE as described in paragraph 0052) and wherein the second communication technology comprises a short-range communication technology (i.e., D2D technology as described in paragraphs 0028, and 0058-0060).

Regarding claims 3, 10, and 17, Miskiewicz, and Ryu disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the PWS message is received over the RAT in a telecommunications network, the telecommunications network comprising a Global System for Mobile communications (GSM)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN), a Universal Mobile Telecommunications System (UMTS), Universal Terrestrial Radio Access Network (UTRAN), an Evolved UTRAN (E-UTRAN), or a new generation Radio Access Network (i.e., LTE as described in paragraph 0004).

Regarding claims 4, 11, and 18, Miskiewicz, and Ryu disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the transmitting comprises the relay UE relaying all or part of the PWS message over the short-range communication technology to the remote UE via a Device to Device (D2D) interface (i.e., forwarding the received PWS message from the UE to another UE via D2D as described in paragraph 0055).

Regarding claims 5, 12, and 19, Miskiewicz and Ryu disclose all limitations recited within claims as described above.  Miskiewicz also discloses:
receiving, by the relay UE, a secondary PWS message related to the PWS message, wherein the relay UE receives the secondary PWS message from the base station over the RAT (i.e., the UE receives the PWS message over LTE as described in paragraphs 0052, 0059, and as shown in Fig. 2); 
generating, by the relay UE, a second output message containing all or part of the secondary PWS message related to the PWS message (i.e., the UE that receives a secondary notification including authorization and/or configurations for D2D operations and start communication as described in paragraphs 0060-0063); and 
responsive to formatting the second output message, relaying, by the relay UE, the second output message to the remote UE over the short-range communication technology (i.e., transmitting PWS to other UEs as described in paragraphs 0060-0063).
Ryu, on the other hand, also discloses:
wherein generating the second output message comprises the relay UE formatting the second output message to include at least one of a serial number (i.e., a “Serial Number” as shown in Table 8, and as described in col. 31, lines 12-14), a message identifier (i.e., a “Message Identifier” as shown in Table 8, and as described in col. 31, lines 9-11), or a data coding scheme (i.e., “Data Coding Scheme” as shown in Table 8).


Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz in view of Ryu, and further in view of Lee et al. (hereinafter “Lee”, US 2018/0132304) as cited in IDS dated April 18, 2022.
Regarding claims 6, 13, and 20, Miskiewicz and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Lee also discloses wherein the second output message is relayed over the short-range communication technology via the D2D interface, wherein the D2D interface comprises a PC5 interface (i.e., PC5 interface as described in paragraphs 0077, 0089-0092, and as shown in Fig. 12).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide an interface so that the UE could communicate with another UE directly.  
Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz in view of Ryu in view of Loehr et al. (hereinafter “Loehr”, US 2019/0313375), and further in view of Samuelsson et al. (hereinafter “Samuelsson”, US 2015/0372774) as cited in IDS dated April 18, 2022.
Regarding claims 7, 14, and 21, Miskiewicz and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Loehr discloses wherein the relay UE relays, over the short-range communication technology, the PWS message as a Decentralized Environmental Notification Message (DENM) to the remote UE, wherein the relay UE provides an indication that the first output message contains a PWS message, and wherein the indication comprises a destination Layer-2 identifier (paragraphs 0083-0100, and 0262-0263).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to expand the coverage area in case of a disaster or public safety situations. 
The combination of Miskiewicz, Ryu, and Loehr does not expressly disclose:
wherein the remote UE is not configured to receive the PWS message from the base station over the first communication technology.
Furthermore, Samuelsson discloses operating a user equipment in a wireless communication network.  Samuelsson also discloses:
wherein the remote UE is not configured to receive the PWS message from the base station over the first communication technology (paragraph 0011).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to span large areas with no network coverage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644